Citation Nr: 1222818	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  12-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability.

2.  Entitlement to compensable evaluation for malaria.

3.  Entitlement to compensable evaluation for hepatitis.

4.  Entitlement to service connection for bilateral pedal epidermophytosis, to include whether new and material evidence has been received to reopen a previously-denied claim.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that in relevant part continued current noncompensable evaluations for the service-connected malaria and hepatitis, and also granted service connection for bilateral hearing loss disability and assigned a noncompensable initial rating.  The same rating decision denied service connection for PTSD on the merits.

The Veteran's Notice of Disagreement (NOD) in regard to the August 2010 rating decision did not cite the denial of PTSD as an issue on appeal; accordingly, the RO's Statement of the Case (SOC) in December 2011 addressed only the issues of evaluation of bilateral hearing loss, malaria and hepatitis.  However, within the appeal period the Veteran submitted a new claim for service connection for PTSD, which was denied in a rating decision in September 2011 based on a determination of no new and material evidence.  The Veteran submitted a timely NOD in regard to the September 2011 rating decision, and although an SOC has not yet been promulgated the Veteran incorporated the issue of PTSD into his instant substantive appeal, which was received in January 2012.  The Veteran also testified before the Board on the issue of PTSD in May 2012.  Based on the above, the Board has accepted jurisdiction on the issue of entitlement to service connection for PTSD.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Veteran is shown to have a number of diagnosed psychiatric disorders in addition to PTSD, the Board has characterized the service connection issue as reflected on the title page.

The September 2011 rating decision cited above, in addition to denying the PTSD issue, also denied reopening of a claim for bilateral pedal epidermophytosis.  As noted above, the Originating Agency has not yet issued an SOC following the Veteran's September 2011 NOD.  The Board's assumption of jurisdiction of the PTSD issue has rendered an SOC on that issue moot, but an SOC is still required on the issue of service connection for bilateral pedal epidermophytosis.  Manlincon v. West, 12 Vet. App. 238 (1999);

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2012.  A transcript of his testimony is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for acquired psychiatric disorder and service connection for bilateral pedal epidermophytosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran notified the Board that he desired to withdraw the issues of initial evaluation of bilateral hearing loss, evaluation of malaria and evaluation of hepatitis from his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to compensable initial evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to compensable evaluation for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to compensable evaluation for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during his personal hearing in May 2012 the Veteran stated to the undersigned Veterans Law Judge that he wanted to withdraw his appeal in regard to the issues of entitlement to increased initial evaluation for bilateral hearing loss, entitlement to increased evaluation for malaria and entitlement to increased evaluation for hepatitis.  His request is memorialized in the transcript of that hearing.

There remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals regarding those issues, and they are dismissed.


ORDER

The appeal for compensable initial evaluation for bilateral hearing loss disability is dismissed.

The appeal for compensable evaluation for malaria is dismissed.

The appeal for compensable evaluation for hepatitis is dismissed.


REMAND

The RO denied service connection for bilateral pedal epidermophytosis by a rating decision in September 2011.  The Veteran filed a timely NOD in September 2011, but review of the file shows the RO has not yet issued an SOC.  When the claimant has filed an NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon, 12 Vet. App. 238;  Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   Thereafter, the RO should return the claims to the Board only if appellant perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case, and a substantive appeal the Board is not required, and in fact has no authority, to decide the claim).

In regard to that issue, the Board notes on that the September 2011 rating decision determined that new and material evidence had not been received to reopen a previously-denied claim for service connection for pedal epidermophytosis.  However, the Veteran was not provided adequate notice of why the claim was previously denied and what specific evidence is needed to substantiate those elements.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To preclude prejudice to the Veteran, corrective notice should be sent to the Veteran before the RO readjudicates this issue.

In regard to the claim for service connection for an acquired psychiatric disorder, the Originating Agency acknowledged that the Veteran is diagnosed with PTSD but denied the claim because the Veteran had not shown a verified or verifiable in-service stressor.  Since the rating decision was issued, the Veteran submitted treatment records from private psychiatrist Kenneth R. Kaufman showing additional diagnoses of recurrent major depression, obsessive-compulsive disorder (OCD), personality disorder (PD), anxiety not otherwise specified (NOS) and generalized affective disorder (GAD).  Dr. Kaufman also noted the Veteran reported continuous symptoms since discharge from service.  Because the Veteran has not yet been afforded a VA psychiatric examination, the Board finds his report of continued symptoms entitles him to an examination to determine whether any acquired psychiatric disorder is etiologically related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter advising them of the information and evidence needed to generally show entitlement to service connection, of the information and evidence generally needed to reopen a previously-denied claim for service connection, and of the specific evidence that was previously insufficient to show entitlement to service connection for bilateral pedal epidermophytosis on the merits.  Kent, supra.  The Veteran should be provided an appropriate period in which to respond.  

2.  Then, the RO or the AMC should issue to the Veteran and his representative an SOC on the claim to reopen entitlement to service connection for bilateral pedal epidermophytosis.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.

3.  The Veteran should also be afforded an examination by an individual with appropriate expertise to determine the diagnosis and etiology of any present acquired psychiatric disorder(s).

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should opine with respect to any currently present psychiatric disorder as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service; or, if he has a psychosis, whether such psychosis developed within one year of his discharge from active duty.

If the examiner diagnoses PTSD, the examiner should indicate the stressor(s) on which such diagnosis is based.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained, including whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Then readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


